 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10   LEON DAVIS JR.                                    No. 2:19-cv-01330-JAM-KJN PS
11                      Plaintiff,                     ORDER
12          v.                                         (ECF No. 6)
13   DEPARTMENT OF VETERANS
     AFFAIRS—VETERAN BENEFITS
14   ADMINISTRATION, et al.
15                      Defendants.
16

17          This case arises from an employment discrimination case brought against Defendant by
18   Plaintiff, an employee of the Department of Veterans Affairs. (See ECF No. 1.) Defendant has
19   moved to dismiss all of Plaintiff’s claims, and set a hearing on the motion for November 7, 2019.
20   (ECF No. 6.)
21          Under the briefing schedule, Plaintiff was obligated to file and serve written opposition or
22   a statement of non–opposition by October 24. See E.D. Cal. L.R. 230(c) (stating that
23   “[o]pposition, if any, to the granting of the motion shall be in writing and shall be filed and served
24   not less than fourteen (14) days preceding the noticed (or continued) hearing date. . . . . A
25   responding party who has no opposition to the granting of the motion shall serve and file a
26   statement to that effect, specifically designating the motion in question.”). Despite the local rules,
27   Plaintiff failed to file a written opposition or statement of non-opposition to Defendant’s motion.
28
                                                       1
 1          Eastern District Local Rule 110 provides that “[f]ailure of counsel or of a party to comply

 2   with these Rules or with any order of the Court may be grounds for imposition by the Court of

 3   any and all sanctions authorized by statute or Rule or within the inherent power of the Court.”

 4   Moreover, Eastern District Local Rule 183(a) provides, in part:

 5                  Any individual representing himself or herself without an attorney
                    is bound by the Federal Rules of Civil or Criminal Procedure, these
 6                  Rules, and all other applicable law. All obligations placed on
                    “counsel” by these Rules apply to individuals appearing in propria
 7                  persona. Failure to comply therewith may be ground for dismissal,
                    judgment by default, or any other sanction appropriate under these
 8                  Rules.
 9   See also King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987) (“Pro se litigants must follow the

10   same rules of procedure that govern other litigants”) (overruled on other grounds). A district

11   court may impose sanctions, including involuntary dismissal of a plaintiff’s case under Federal

12   Rule of Civil Procedure 41(b), where that plaintiff fails to prosecute his or her case or fails to

13   comply with the court’s orders, the Federal Rules of Civil Procedure, or the court’s local rules.1

14   See Chambers v. NASCO, Inc., 501 U.S. 32, 44 (1991) (recognizing that a court “may act sua

15   sponte to dismiss a suit for failure to prosecute”); Hells Canyon Preservation Council v. U.S.

16   Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005) (stating that courts may dismiss an action

17   pursuant to Federal Rule of Civil Procedure 41(b) sua sponte for a plaintiff’s failure to prosecute

18   or comply with the rules of civil procedure or the court’s orders); Ghazali v. Moran, 46 F.3d 52,

19   53 (9th Cir. 1995) (per curiam) (“Failure to follow a district court’s local rules is a proper ground

20   for dismissal”); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (“Pursuant to Federal
21   Rule of Civil Procedure 41(b), the district court may dismiss an action for failure to comply with

22   any order of the court”); Thompson v. Housing Auth. of City of L.A., 782 F.2d 829, 831 (9th Cir.

23   1986) (per curiam) (stating that district courts have inherent power to control their dockets and

24   may impose sanctions including dismissal or default). Further, if opposition to a motion has not

25
     1
26     The Ninth Circuit Court of Appeals had held that under certain circumstances a district court
     does not abuse its discretion by dismissing a plaintiff’s case pursuant to Federal Rule of Civil
27   Procedure 41(b) for failing to file an opposition to a motion to dismiss. See, e.g., Trice v. Clark
     County Sch. Dist., 376 Fed. App’x. 789, 790 (9th Cir. 2010) (unpublished).
28
                                                       2
 1   been filed, Local Rule 230 allows for courts in this district to bar a party from being heard at the

 2   hearing, as well as to construe the absent filing as non–opposition to the motion. See L.R. 230(c).

 3           However, in light of Plaintiff’s pro se status, the Court will provide Plaintiff with an

 4   additional opportunity to respond to Defendant’s motions (or file a statement of non–opposition

 5   thereto). See L.R. 230(c). Plaintiff is warned that under Local Rule 230, “no party will be

 6   entitled to be heard in opposition to a motion at oral arguments if opposition to the motion has not

 7   been timely filed by that party[, and a] failure to file a timely opposition may also be construed by

 8   the Court as a non-opposition to the motion.” E.D. Cal. L.R. 230(c). Further, any future failure

 9   to follow the Court’s scheduling order and the local rules may result in the Court construing

10   Plaintiff’s absent filing as non–opposition to Defendant’s motion, as well as a Rule 41(b)

11   dismissal. Hells Canyon, 403 F.3d at 689.

12           Finally, if Plaintiff determines that he is unable to submit an opposition in accordance

13   with his obligations under Federal Rule of Civil Procedure 11, he may alternatively file a notice

14   of voluntary dismissal of his claims without prejudice pursuant to Federal Rule of Civil Procedure

15   41(a)(1)(A)(i) by November 7, 2019. However, if Plaintiff elects to proceed with this action in

16   federal court, he is encouraged to familiarize himself with this court’s Local Rules (available at

17   http://www.caed.uscourts.gov/caednew/index.cfm/rules/local-rules/) and the Federal Rules of

18   Civil Procedure. Although the court is sympathetic to the difficulties faced by pro se litigants in

19   litigating their cases in federal court, and liberally construes their pleadings, pro se litigants are

20   expected to comply with all procedural rules and court orders.
21           Accordingly, IT IS HEREBY ORDERED that:

22       1. Plaintiff shall file written opposition to Defendant’s motion to dismiss, or a statement of

23           non-opposition thereto, on or before November 7, 2019, at 4:00 P.M. Plaintiff’s failure to

24           do so will be deemed a statement of non-opposition to the pending motion and will result

25           in Plaintiff being precluded from being heard on these issues raised in the motion to

26           dismiss. Further, the Court will consider sanctioning Plaintiff for failing to follow the
27           Court’s orders, and may consider recommending that Plaintiff’s entire case be

28           involuntarily dismissed with prejudice pursuant to Federal Rule of Civil Procedure 41(b);
                                                        3
 1       2. Defendant may file a written reply to Plaintiff’s opposition, if any, on or before November

 2           14, 2019; and

 3       3. The hearing on Defendant’s motion to dismiss is reset to November 21, 2019, at 10:00

 4           A.M. in Courtroom 25.

 5   IT IS SO ORDERED.

 6   Dated: October 29, 2019

 7

 8

 9
     davi.1330
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     4
